Citation Nr: 1618267	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a seizure disorder (previously claimed as epilepsy), and if so, entitlement to that benefit.

2.  Entitlement to aid and attendance allowance for the Veteran's spouse.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran had service in the Merchant Marines from June 7, to August 15, 1945, that was certified to constitute "active service," for VA purposes, by operation of Public Law 95-202.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012, August 2012, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the March 2012 rating decision, the RO declined to reopen the service connection claim for a seizure disorder.  The August 2012 and March 2013 rating decisions denied entitlement to spousal aid and attendance benefits.  

The Veteran was scheduled for a videoconference hearing in March 2016, and he failed to appear.  In the April 2016 Informal Hearing Presentation (IHP), his representative indicated that the Veteran would be unable to attend the scheduled hearing.  

It appears that the issue of the Veteran's own entitlement to aid and attendance benefits has again been raised by the record in the April 2016 IHP, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for seizure disorder and spousal aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  In an unappealed April 1989 rating decision, the RO initially denied the Veteran's claim of entitlement to service connection for epilepsy (now characterized as a seizure disorder).  
 
2.  Following appeal of a March 2002 rating decision again denying service connection for epilepsy, the Board reopened the Veteran's claim and denied it on the merits in a March 2004 decision.  

3.  Evidence received since the March 2004 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder.


CONCLUSION OF LAW

Evidence received since the March 2004 Board decision in relation to the Veteran's claim for entitlement to service connection for a seizure disorder is new and material, and the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given that the Board is reopening his claim below.  

New and Material

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a seizure disorder-previously claimed as epilepsy. 

The RO initially denied service connection for epilepsy in an April 1989 rating decision.  The basis for the denial was that the Veteran's seizure disorder was not caused or aggravated by his military service.  He did not appeal this decision and it became final.  He filed a request to reopen, which was denied in a March 2002 rating decision.  He appealed this denial to the Board, and in a March 2004 rating decision, the Board reopened the Veteran's seizure disorder claim and denied it on the merits.  The Veteran filed his current request to reopen in November 2011.  

Since the March 2004 Board decision, the Veteran submitted a November 2011 statement from a private physician who linked the Veteran's seizure disorder to his military service.  For the limited purpose of considering whether to reopen a previously denied claim, new evidence is presumed credible.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a seizure disorder.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for a seizure disorder and entitlement to spousal aid and attendance benefits.  
Seizure Disorder

In light of the reopening above, the Board finds that the Veteran's claim must be remanded for an examination to address the etiology of his claimed seizure disorder. 

Indeed, the Veteran submitted a November 2011 statement from his private physician who linked the seizure disorder to an incident during service.  The physician did not provide a detailed rationale, nor does it appear that he reviewed the relevant records contained in the claims file prior to reaching this opinion.  As such, this opinion is inadequate and a new examination is warranted.  

Spousal Aid and Attendance

Of record are numerous aid and attendance examination reports, and the RO has denied spousal aid and attendance benefits because the Veteran's spouse does not meet the criteria for such benefits.  Namely, she is not blind in both eyes (visual acuity of 5/200 or less or has contraction of the visual field to 5 degrees or less); is a patient in a nursing home because of mental or physical incapacity; or that she requires the aid and attendance to perform the routine activities of daily living.  See 38 C.F.R. § 3.351.  

In the April 2016 IHP, the Veteran's representative indicated that both the Veteran and his spouse are currently residing in a nursing home.  There is also evidence of record showing that they reside in an assistive living facility and not a nursing home.  There is a possibility that his spouse now meets the requirements for spousal aid and attendance benefits, but the evidence of record is unclear.  As such, a remand is necessary to determine whether the Veteran's spouse meets the requirements for spousal aid and attendance benefits.   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's electronic claims file to an appropriate examiner for an opinion regarding the claimed seizure disorder.  The electronic claims file should be made available to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

It is left to the examiner's discretion whether to examine the Veteran. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a current seizure disorder that has been caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Request that the Veteran submit records showing his spouse's current residence, and if possible determine the nature of this home (assisted living versus nursing home) and the reason for her placement in such residence.

3.  Perform any additional development deemed necessary-including a VA examination of the Veteran's spouse for aid and attendance purposes, if indicated.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


